Citation Nr: 0301544	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  01-03 581A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey



THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder and, if so, whether service connection is 
warranted for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from 
November 1970 to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  

In April 2002, a hearing was held before the Board member 
making this decision.  A transcript of the hearing is of 
record.

A July 1976 rating decision denied service connection for 
schizophrenia, paranoid type.  The veteran did not make a 
timely appeal.  The decision is final.  

In June 1992, the veteran asked that his claim for service 
connection for a psychosis be reopened and he also claimed 
service connection for post traumatic stress disorder 
(PTSD).  The March 1993 rating decision stated the issue 
as entitlement to service connection for PTSD and that 
issue was repeated in the August 1993 statement of the 
case.  The September 1993 substantive appeal made clear 
that the veteran was seeking benefits for schizophrenia.  
The February 1994 and June 1994 supplemental statements of 
the case expanded the issue to service connection for a 
psychiatric disorder and discussed the veteran's 
psychosis.  The Board's May 1996 decision stated the issue 
as entitlement to service connection for a psychiatric 
disorder, including PTSD.  The May 1996 Board decision 
found that, since the 1976 denial, new and material 
evidence had been submitted to reopen the claim and 
remanded the matter.  The development requested by the 
Board was done.  Private and VA medical records were 
obtained.  The veteran was examined in December 1998.  The 
August 1997 and May 1998 supplemental statements of the 
case addressed the issue as entitlement to service 
connection for a psychiatric disorder, including PTSD.  In 
January 1999, the veteran withdrew his appeal in writing.  
38 C.F.R. § 20.204 (2002).  The withdrawal was forwarded 
to VA by the representative who noted that the veteran 
wished to withdraw his appeal.  The withdrawal of the 
appeal means that the March 1993 rating decision is final.  

In July 1999, the RO reviewed the December 1998 VA 
examination, which diagnosed schizophrenia, and a March 
1999 addendum opinion, and denied service connection for 
PTSD.  The veteran filed a notice of disagreement 
referring to his schizophrenia.  The RO generated a 
statement of the case, which characterized the issue as 
entitlement to service connection for post traumatic 
stress disorder.  Medical records referenced in the 
statement of the case diagnosed schizophrenia.  In his 
April 2001 substantive appeal, the veteran addressed his 
long-standing psychiatric disability.  Schizophrenia was 
claimed in a February 2002 statement.  Schizophrenia was 
discussed during the April 2002 Board hearing.  It is 
clear that the veteran's claim for service connection for 
a psychiatric disorder includes schizophrenia.

Because of the previous final denial of service connection 
for schizophrenia, the first determination, which must be 
made, is whether new and material evidence has been 
submitted to reopen the claim for service connection for 
schizophrenia.  Pursuant to the Veterans Claims Assistance 
Act of 2000 (herein "VCAA"), in October 2002, the Board 
notified the veteran of the requirements to reopen his 
claim for service connection for schizophrenia and of the 
requirements for establishing service connection for PTSD.  
He was given 30 days to respond.  There has been no 
response from the veteran or his representative.  For 
these reasons, the Board finds that the issues before it 
are best stated as set forth on the first page of this 
decision.



FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to 
substantiate his claim.  

2.  The veteran does not have PTSD.  

3.  The claim for service connection for a psychiatric 
disorder, adjudicated in the March 1993 rating decision, 
included schizophrenia.  The evidence of record at the 
time included the service medical records and the report 
of an April 1976 VA hospitalization and post service VA 
and private medical records.  The evidence did not include 
a nexus opinion connecting the schizophrenia to service.  

4.  Since the March 1993 denial, a nexus opinion 
connecting the schizophrenia to service has been obtained 
from a VA physician.  

5.  Schizophrenia had its onset in service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).  

2.  New and material evidence has been submitted to reopen 
a claim of service connection for schizophrenia.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2002).  

3.  Schizophrenia was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA became law on November 9, 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002).  
Further, implementing regulations have been published.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable here, the provisions 
of the regulations merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  
See 66 Fed. Reg. 45,629 (Aug. 29, 2001).  

The RO provided the veteran with pertinent evidentiary 
development, which was subsequently codified by VCAA and 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA, the RO notified 
the veteran of his right to submit evidence.  Thus, the 
Board finds that VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed 
the development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 
C.F.R. § 3.103 (2002).  Therefore, it would not abridge 
the appellant's rights under VCAA and implementing 
regulations for the Board to proceed to review the appeal.

The rating decision, statement of the case, and 
supplemental statements of the case, correspondence from 
the RO, and particularly the Board letter of October 2002, 
notified the veteran and his representative of the 
evidence necessary to substantiate the claims, the 
evidence which had been received, and the evidence to be 
provided by the claimant.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183, 187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant 
Federal records have been obtained.  Social Security 
Administration (SSA) records have been obtained.  The 
service medical records are in the claims folder.  VA 
records have been obtained.  The veteran has been examined 
by VA and a medical opinion rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  Notably, neither the appellant nor 
the representative has asserted that the case requires 
further development or action under VCAA or its 
implementing regulations.  

Service connection is granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991 & Supp. 
2002).  Analysis of this provision discloses that there 
are three essential elements, which must be met to 
establish entitlement.  There must be current disability; 
there must be disease or injury during service, and there 
must be a nexus or connection relating the current 
disability to the disease or injury during service.  
Further, the evidence must be competent.  That is, an 
injury during service may be verified by medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 C.F.R. § 3.159(a) (2002).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity 
of a condition manifested during service either has not 
been established or might reasonably be questioned.  38 
C.F.R. § 3.303(b) (2002).  Regulations also provide that 
service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  

PTSD  Service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat, or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).  

To comply with the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Cohen v. 
Brown, 10 Vet. App. 128 (1997) VA issued a final rule, 
effective March 7, 1997, the date of the Cohen v. Brown 
decision, amending 38 C.F.R. § 3.304(f) to read as 
follows:

Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that 
combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and 
convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor.  

38 C.F.R. § 3.304(f) (2002).  

Evidence of PTSD  There is no competent evidence that the 
veteran has PTSD.  As a lay witness, he does not have the 
medical training and experience to diagnose PTSD.  
38 C.F.R. § 3.159(a)(1),(2) (2002).  See also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

On the other hand, there is competent evidence from 
medical professionals to the effect that the veteran does 
not have PTSD.  The February 1997 VA examination for PTSD 
resulted in an opinion that the veteran did not fit the 
diagnosis of PTSD.  He had never seen active combat.  He 
had a history of paranoid schizophrenia.  The December 
1998 VA examination concluded with a diagnosis of 
schizophrenia, chronic, undifferentiated type.  The doctor 
expressed the opinion that the specific criteria necessary 
for a diagnosis of PTSD were not present.  These competent 
medical reports, based on examination of the veteran, 
provide a preponderance of evidence and establish that he 
does not have PTSD.  Since the veteran does not have the 
claimed disability, service connection can not be granted.

New and Material Evidence to Reopen a Claim for 
Schizophrenia  The claim for service connection for a 
psychiatric disorder, adjudicated in the March 1993 rating 
decision, included schizophrenia.  The veteran withdrew 
his appeal of that decision and it is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2002).  

However, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the claim will be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108 (West 1991).  

The United States Court of Appeals for the Federal Circuit 
has held that this is a jurisdictional matter.  That is, 
no matter how the RO developed the claim, VA has no 
jurisdiction to consider the claim unless the appellant 
submits new and material evidence.  Therefore, whether the 
RO considered the issue or not, the first determination 
which the Board must make, is whether the veteran has 
submitted new and material evidence to reopen the claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

For claims to reopen, received before August 29, 2001, new 
and material evidence means evidence not previously 
submitted to agency decision makers that bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (2001).  

When the RO denied the claim in March 1993, there were 
service medical records, an April 1976 VA hospital report, 
and post service medical records from VA and private 
sources.  The RO noted that the service medical records 
showed that the veteran had an inadequate personality, 
that he was later hospitalized for paranoid schizophrenia, 
and that there had been no diagnosis of PTSD.  At the time 
of the March 1993 rating decision, there was no evidence 
connecting the schizophrenia to service.  

Since the March 1993 denial, a March 1999 nexus opinion 
has been received from a VA doctor, which connects the 
schizophrenia to service.  Evidence of a nexus or 
connection is a critical element required to establish 
service connection.  Such evidence was missing at the time 
of the March 1993 rating decision.  We now have such 
evidence.  Because this new evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim, it meets the definition of new and 
material evidence.  38 C.F.R. § 3.156 (2001).  This new 
and material evidence requires that the claim for service 
connection for schizophrenia be reopened.  38 U.S.C.A. 
§ 5108 (West 1991).  

Service Connection for Schizophrenia  A psychosis, 
including schizophrenia, may be presumed to have been 
incurred during active military service if it is manifest 
to a degree of 10 percent within the first year following 
active service.  38 U.S.C.A. §§ 1101, 1112(a) (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2002).  

Current Disability  Schizophrenia was first diagnosed on 
VA hospitalization in April 1976.  Schizophrenia has been 
diagnosed on many occasions since then.  The most recent 
diagnosis of record is from the January 2001 VA 
hospitalization which diagnosed chronic paranoid 
schizophrenia.  The evidence on this point establishes a 
current disability.  

Evidence of Disease or Injury in Service  The service 
medical records show that, in March 1971, the veteran was 
referred to the mental health clinic by his commanding 
officer.  He was unhappy in his field of work.  He 
reportedly always had a problem in that when he was 
unhappy and did not like what he was doing he would 
neglect or ignore what was bothering him.  He would turn 
his back to it and let things fall where they may.  The 
diagnosis was a passive aggressive personality disorder.  
The report was reviewed and approved by a second doctor.  

A record of medical care shows that, in May 1971, another 
doctor noted a passive aggressive personality and 
requested a psychiatric evaluation.  

In June 1971, there was a complaint of insomnia.  

Also in June 1971, the veteran was seen for a psychiatric 
consultation.  It was noted that the veteran's job had 
been changed and he found his new work totally 
unrewarding.  He want to leave the service.  He was afraid 
he was going to act out and get in a lot of difficulty.  
He gave a history of difficulty accepting authority and 
being unable to finish anything.  On mental status 
examination, the veteran was noted to be above average in 
intelligence.  He was not able to accept rules that were 
not made for his benefit.  He needed to show that he was 
superior.  The doctor specified that there were no signs 
of psychosis or disabling neurosis.  The diagnosis was a 
passive aggressive personality disorder.  

A passive aggressive personality disorder was noted on the 
September 1971 examination for separation from service.  

Evidence Connecting the Current Disability to Service  The 
veteran testified at a September 1993 RO hearing.  He 
testified that, during service, he was working on a lawn 
and developed a backache.  He sought treatment for the 
backache and was given pills, which he took all at once.  
He stated that the only medication received in service 
were pain killers for his back.  He stated that he wanted 
to get out of the service.  He testified that he had a 
change of duties and was angry about it.  He told of 
seeing a chaplain more often than a psychiatrist.  He told 
of having paranoid feelings during and after service.  
Following service, the veteran attempted to go to college 
and had approximately three jobs before his break down in 
1976.  He also testified of an earlier hospital admission 
to "Martland" and that the hospital no longer existed.  
Symptoms and treatment in 1976 were also discussed.  

In April 2002, the veteran and his mother testified before 
this Board member.  He told of seeing chaplains and 
psychiatrists during service.  The psychiatrist believed 
the condition started before service.  Tranquilizers were 
said have been prescribed.  He reported seeing the 
psychiatrist once or twice and that he saw the chaplain 
more than anything.  The veteran further testified that 
maybe a year after service he sought treatment at the 
Mount Carmel Guild  and their diagnosis was schizophrenia.  
He also told of being treated at the "Markland" Medical 
Center, which was now the New Jersey University of 
Medicine and Dentistry.  Current symptoms and treatment 
were also described.  

Attempts were made to obtain confirming medical records.  
The University of Medicine and Dentistry of New Jersey 
reported that they had no record of the veteran.  

The earliest VA record shows an April 1976 
hospitalization.  He was committed on transfer from 
Martland Medical Center, where he had been admitted in 
March 1976, for a second time.  [The date of the first 
admission was not reported.]  Apparently, his admission 
was prompted by a report to police that people were 
following him.  The diagnosis was schizophrenia, paranoid 
type.  There was no information as to symptoms during 
service or within the first year after service.  

The earliest record from Mount Carmel Guild is dated in 
April 1976 and shows the veteran was referred from a VA 
Medical Center.  The history of previous treatment does 
not report any previous treatment at Mount Carmel Guild, 
but does reflect that the veteran was hospitalized for the 
first time in 1975, for approximately one month, at 
"Martland."  There was a second hospitalization at 
"Martland," for two weeks, approximately one month 
earlier.  He was transferred from "Martland" to a VA 
Medical Center and then referred to Mount Carmel Guild for 
after care services.  Other history noted the veteran had 
marital difficulties and problems dealing with the death 
of his father.  He had completed the second year of 
college, was a unionized carpenter and gave lessons in 
drumming.  There was no mention of problems in service.   

VA psychiatric examination in December 1998 for disability 
evaluation purposes resulted in a diagnosis of 
schizophrenia, chronic, undifferentiated type.  The RO 
then asked the examiner for an opinion as to whether the 
veteran's psychiatric disorder was linked to his military 
service.  The examining physician provided an opinion in 
March 1999.  The doctor stated that the veteran's 
schizophrenia became clinically apparent when the veteran 
was in service.  The doctor indicated that the veteran's 
psychosis was manifested by persecutory and grandiose 
delusions which became clinically apparent while the 
veteran was training at an air base and given a 
psychiatric consultation.

Analysis  Two psychiatrists evaluated the veteran for 
psychiatric symptoms in 1971 while he was on active 
military service.  A VA physician who examined the veteran 
and reviewed the file provided an opinion in March 1999 
which was to the effect that the veteran suffered from 
schizophrenia and that the schizophrenia was manifested by 
symptoms which the veteran experienced when he was in the 
military service.  The VA physician had the benefit of 
considering the service medical records in light of 
developments a few years after service.  Thus, we find the 
weight of the evidence lies with the March 1999 VA medical 
opinion.  That opinion finds that the veteran's 
schizophrenia was manifested during service.  The post-
service manifestations of schizophrenia can not be 
dissociated from the psychiatric manifestations in 
service.  38 C.F.R. § 3.303(b) (2002).  Thus, we find that 
schizophrenia had its onset in service and service 
connection is warranted.   


ORDER

Service connection for PTSD is denied.  

The petition to reopen a claim of service connection for 
schizophrenia is granted.  

Service connection for schizophrenia is granted.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.



 


